ORDER
This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Carl Edwin Zentz, Respondent. The Court having considered the Petition, it is this 19th day of September, 2002,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Carl Edwin Zentz, be, and he hereby is, reprimanded for his violation of Rules 1.1, 1.2(d), 3.1, 3.3(a), 3.4(c), 5.5(b), and 8.4(a), (c) and (d) of the Maryland Rules of Professional Conduct by allowing a disbarred lawyer to prepare and file pleadings and papers in the United States Bankruptcy Court on behalf of a Limited Liability Corporation for which the disbarred lawyer was the managing member, and to sign Respondent’s name on those papers.